EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 11/4/2021 has been entered.
Applicant's response filed 11/4/2021, which provided no further claim amendments, has been entered.  Applicant’s submission of a Declaration under 37 C.F.R. § 1.132 by Haemi Kim, has also been entered into the record.
Claims 1-4 and 13-17 are pending.  Claims 5-12 were previously cancelled.  It is noted that in the Office Action dated 8/5/2020, Applicant’s Representative provided a provisional election to prosecute Group 2, claims 13-17, directed to a method for promoting weight loss in a mammal by lowering fatty acid concentration of gut fluid in a gastrointestinal tract of the mammal.  As noted in the above Office Action, since Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (see MPEP § 818.01(a)).  It was also noted in the above Office Action that affirmation of the election was to be made by Applicant.  Applicant’s response filed 11/5/2020 made such an affirmation without further indication with regard to traversal.  In light of the above election 

Examiner’s Comment Regarding Requirement for Deposit of Biological Material
As noted in the Response filed 11/5/2020, Applicant provided a Statement of Availability that indicated that the biological materials (i.e., the claimed probiotic strains) will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, which fully satisfies the deposit requirement.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Cancel claims 1-4.  

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the Response filed on 11/4/2021, which also included the Declaration under 37 C.F.R. § 1.132 by Haemi Kim, and the authorized Examiner’s amendment above, the rejection of claims 13-17 under 35 U.S.C. § 103 as being unpatentable over Arulampalam et al. (U.S. PGPUB 2010/0254956; 2010) has been withdrawn.
Lactobacillus paracasei ssp. paracasei strain F19 (LMG P-17806), Lactobacillus rhamnosus GG, Lactobacillus fermentum strain KLD, Lactobacillus plantarum and Lactobacillus reuteri) is neither identical nor sufficiently similar to the instantly claimed bacterial strains (i.e., Lactobacillus reuteri JBD301 (KCTC 12606BP), Lactobacillus plantarum JBD302 (KCTC 12918BP), Lactobacillus casei JBD303 (KCTC 12919BP), Lactobacillus casei JBD304 (KCTC 12920BP), Lactobacillus paracasei JBD305 (KCTC 12921BP), Lactobacillus alimentarius JBD306 (KCTC 12922BP), Lactobacillus delbrueckii subsp. Lactis JBD307 (KCTC 12923BP), Lactobacillus pantheris JBD308 (KCTC 12924BP), Lactobacillus fermentum JBD309 (KCTC 12925BP), Lactobacillus rhamnosus JBD311 (KCTC 12926BP), Lactobacillus salivarius subsp. salicinius JBD312 (KCTC 12927BP), Lactobacillus mali JBD313 (KCTC 12928BP), Streptococcus lutetiensis JBD314 (KCTC 12929BP), and Lactococcus lactis subsp. Lactis JBD315 (KCTC 12930BP)).  
Declarant indicates that in view of claim 13 having the above specific bacterial strains, such strains showed differences against the prior art probiotics regarding fat absorption (uptake – Declaration; Table 3; Fig. 1) and fatty acid reduction in intestinal lumen (Declaration; Table 4; Fig 2).  Declarant also provided evidence that the prior art bacterial strains have a different mode of action (Declaration; Table 1).  In view of additional 16S rDNA data, sequence identities showing differences provide support for Declarant’s argument concerning different mode of action of the instant claims to the prior art.  Declarant provided further 16S rDNA data for phylogenetic differences, variable region differences and Lactobacillus comparisons for any of the regions tested against 
Based upon Declarant’s provided information from the prior art and experimental data, Declarant (Applicant) has provided evidence that bacterial strains of the prior art do not possess critical distinguishing characteristics that are possessed by the above instantly claims bacterial strains.  Accordingly, the rejection under 35 U.S.C. § 103 as being unpatentable over Arulampalam et al. (U.S. PGPUB 2010/0254956; 2010) has been withdrawn.  
In view of the above, a further search of the prior art (via EAST, Google and STN database searches) did not provide further prior art that would supply the teachings within claims 13-17. 
Based on review of the art of record (i.e., Arulampalam) and a further search of the prior art, claim 13 (and dependent claims 14-17) are free of the prior art.
Claims 13-17 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 13-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631